                                                                   Case 2:17-bk-19548-NB            Doc 430 Filed 04/10/19 Entered 04/10/19 16:24:37             Desc
                                                                                                      Main Document    Page 1 of 6


                                                                   1   Debra I. Grassgreen (CA Bar No. 169978)
                                                                       Malhar S. Pagay (CA Bar No. 189289)
                                                                   2   PACHULSKI STANG ZIEHL & JONES LLP
                                                                       10100 Santa Monica Blvd., 13th Floor
                                                                   3   Los Angeles, California 90067
                                                                       Telephone: 310/277-6910
                                                                   4   Facsimile: 310/201-0760
                                                                       E-mail: dgrassgreen@pszjlaw.com
                                                                   5           mpagay@pszjlaw.com

                                                                   6   Attorneys for Richard M. Pachulski, Chapter 11 Trustee for
                                                                       the Bankruptcy Estate of Layfield & Barrett, APC
                                                                   7

                                                                   8                                UNITED STATES BANKRUPTCY COURT
                                                                   9                                 CENTRAL DISTRICT OF CALIFORNIA
                                                                  10                                        LOS ANGELES DIVISION
                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                       In re:                                               Case No.: 2:17-bk-19548-NB
                                                                  12
                                                                       LAYFIELD & BARRETT, APC,                             Chapter 11
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                                                       Debtor.              STIPULATION RE: MOTION FOR
                                                                  14                                                        RELIEF FROM THE AUTOMATIC
                                                                                                                            STAY UNDER 11 U.S.C. § 362 FILED BY
                                                                  15                                                        WELLS FARGO BANK, N.A., AND
                                                                                                                            SALE RE: 2720 HOMESTEAD ROAD,
                                                                  16                                                        SUITES 210 AND 220, PARK CITY,
                                                                                                                            UTAH 84098
                                                                  17
                                                                                                                            [No hearing required]
                                                                  18

                                                                  19
                                                                                Richard M. Pachulski (the “Trustee”), the chapter 11 trustee of the bankruptcy estate of
                                                                  20
                                                                       Layfield & Barrett, APC (“L&B” or the “Debtor”), and Wells Fargo Bank, National Association (the
                                                                  21
                                                                       “WFB” and together with the Trustee, the “Parties”), by and through their respective counsel, hereby
                                                                  22
                                                                       stipulate and agree as follows in accordance with the following facts and recitals:
                                                                  23
                                                                                                                   RECITALS
                                                                  24
                                                                                A.      On November 21, 2017, WFB filed a motion for relief from the automatic stay
                                                                  25
                                                                       [Docket No. 143] (“WFB RFS Motion”) with respect to real property located in Summit County,
                                                                  26
                                                                       Utah, commonly known as Units 210 and 220 of Toll Creek Village 2 (the “Toll Creek Village
                                                                  27
                                                                       Property”), an office condominium project located at 2720 Homestead Road, Park City, Utah
                                                                  28


                                                                       DOCS_LA:321112.1 51414/001
                                                                   Case 2:17-bk-19548-NB            Doc 430 Filed 04/10/19 Entered 04/10/19 16:24:37                Desc
                                                                                                      Main Document    Page 2 of 6


                                                                   1   (collectively, the “Property”). The hearing regarding the WFB RFS Motion has been continued from

                                                                   2   time to time and currently is scheduled to be heard on April 30, 2019, at 11:00 a.m.

                                                                   3           B.       On March 19, 2019, the Trustee filed the Motion for Order (1) Authorizing Sale of

                                                                   4   Real Property Free and Clear of All Liens, Claims And Encumbrances Pursuant to 11 U.S.C. §§

                                                                   5   363(b) and (f); (2) Approving Buyer as Good-Faith Purchaser Pursuant to 11 U.S.C. § 363(m); and

                                                                   6   (3) Authorizing Payment of Undisputed Liens and Other Ordinary Costs of Sale [Docket No.

                                                                   7   419](the “Sale Motion”), seeking authority to sell the Property. The Court entered its order granting

                                                                   8   the Sale Motion on April 5, 2019 [Docket No. 428].

                                                                   9           C.       WFB asserts a first position lien (the “WFB Lien”) on the Property securing an

                                                                  10   indebtedness in the minimum amount of $260,942.29 ($259,510.40, as of March 5, 2019, plus an

                                                                  11   additional month’s payment of $1,431.89, and additional attorneys’ fees) (the “WFB Claim”).
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12           D.       In order to facilitate the Trustee’s sale of the Property pursuant to the Sale Motion
                                        LOS ANGELES, CALIFORNIA




                                                                  13   and 11 U.S.C. § 363, WFB has agreed to accept a reduced amount from the proceeds of sale of the
                                           ATTORNEYS AT LAW




                                                                  14   Property on the terms set forth herein.

                                                                  15           NOW, THEREFORE, the Parties hereby agree as follows:

                                                                  16                                               STIPULATION

                                                                  17           1.       The Parties incorporate the Recitals as set forth above, and such Recitals are made a

                                                                  18   material part hereof.

                                                                  19           2.       WFB agrees to accept $248,000.00 (the “Payoff Amount”) from the proceeds of sale

                                                                  20    of the Property in full and final satisfaction of the WFB Lien and WFB Claim, as long as such

                                                                  21    amount is received by WFB by the close of business on April 30, 2019, and the proceeds in an

                                                                  22    amount equal to the difference between the WFB Claim amount and the Payoff Amount shall vest

                                                                  23    in and be payable to the Trustee on behalf of the bankruptcy estate pursuant to 11 U.S.C. § 506(c).

                                                                  24           3.       Upon closing of the sale of the Property, the Trustee shall transmit the Payoff

                                                                  25    Amount to WFB.

                                                                  26           4.       Upon receipt of the Payoff Amount, WFB shall file a Notice of Withdrawal of the

                                                                  27    WFB RFS Motion.

                                                                  28

                                                                                                                          2
                                                                       DOCS_LA:321112.1 51414/001
Case 2:17-bk-19548-NB   Doc 430 Filed 04/10/19 Entered 04/10/19 16:24:37   Desc
                          Main Document    Page 3 of 6



             10


                                              /s/Malhar S. Pagay
        Case 2:17-bk-19548-NB                   Doc 430 Filed 04/10/19 Entered 04/10/19 16:24:37                                      Desc
                                                  Main Document    Page 4 of 6

                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
10100 Santa Monica Boulevard, 13th Floor, Los Angeles, California 90067

A true and correct copy of the foregoing document entitled (specify): STIPULATION RE: MOTION FOR
RELIEF FROM THE AUTOMATIC STAY UNDER 11 U.S.C. § 362 FILED BY WELLS FARGO
BANK, N.A., AND SALE RE: 2720 HOMESTEAD ROAD, SUITES 210 AND 220, PARK CITY, UTAH
84098will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and
(b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
April 10, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) April 10, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

Toll Creek LC
Debbie Sanich
13979 Sage Hollow Dr.
Draper, Utah 84020
                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)      , 2019, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.


                                                                                          Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 April 10, 2019               Sophia L. Lee                                                   /s/ Sophia L. Lee
 Date                         Printed Name                                                    Signature




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:320279.1 51414/002
        Case 2:17-bk-19548-NB                   Doc 430 Filed 04/10/19 Entered 04/10/19 16:24:37                                      Desc
                                                  Main Document    Page 5 of 6
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
   Case 2:17-19548

       Wesley H Avery wes@averytrustee.com, lucy@averytrustee.com;alexandria@averytrustee.com
       Jason Balitzer jbalitzer@sulmeyerlaw.com,
        jbalitzer@ecf.inforuptcy.com;dwalker@ecf.inforuptcy.com;kmccamey@sulmeyerlaw.com
       Moises S Bardavid mbardavid@hotmail.com
       Daniel I Barness daniel@barnesslaw.com
       James W Bates jbates@jbateslaw.com
       Darwin Bingham cat@scalleyreading.net
       Martin J Brill mjb@lnbrb.com
       William S Brody wbrody@buchalter.com, dbodkin@buchalter.com;IFS_filing@buchalter.com
       Glenn R Bronson grb@princeyeates.com, carolp@princeyeates.com
       Baruch C Cohen bcc@BaruchCohenEsq.com, paralegal@baruchcohenesq.com
       Jennifer Witherell Crastz jcrastz@hrhlaw.com
       Beth Gaschen bgaschen@wgllp.com,
        kadele@wgllp.com;vrosales@wgllp.com;cbmeeker@gmail.com;cyoshonis@wgllp.com
       Jeffrey I Golden jgolden@wgllp.com,
        kadele@wgllp.com;vrosales@lwgfllp.com;cbmeeker@gmail.com
       M. Jonathan Hayes jhayes@rhmfirm.com,
        roksana@rhmfirm.com;rosario@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfir
        m.com;priscilla@rhmfirm.com;pardis@rhmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com
       Kimberly D Howatt khowatt@gordonrees.com, sdurazo@grsm.com
       James KT Hunter jhunter@pszjlaw.com
       Steven J Kahn skahn@pszyjw.com
       Joseph M Kar jkar@mindspring.com
       Richard W Labowe richardwlabowe@gmail.com, llhlaw1631@aol.com
       Dare Law dare.law@usdoj.gov
       David W. Meadows david@davidwmeadowslaw.com
       Jessica Mickelsen Simon jmsimon@hrhlaw.com
       Dennette A Mulvaney dmulvaney@leechtishman.com, lmoya@leechtishman.com
       Rana Nader rnader@naderlawgroup.com, monique@naderlawgroup.com
       Joel A Osman osman@parkermillsllp.com, sanders@parkermillsllp.com
       Malhar S Pagay mpagay@pszjlaw.com, mpagay@pszjlaw.com
       Brian A Paino bpaino@mcglinchey.com, crico@mcglinchey.com;selizondo@mcglinchey.com
       Michael F Perlis mperlis@lockelord.com,
        merickson@lockelord.com,jhagey@lockelord.com,RRJohnson@lockelord.com,bmungaray@lockelord.
        com
       Michael F Perlis , merickson@lockelord.com
        jhagey@lockelord.com,RRJohnson@lockelord.com,bmungaray@lockelord.com
       Hamid R Rafatjoo hrafatjoo@raineslaw.com, bclark@raineslaw.com;cwilliams@raineslaw.com
       Faye C Rasch frasch@wgllp.com, kadele@wgllp.com;tziemann@wgllp.com
       Daniel H Reiss dhr@lnbyb.com, dhr@ecf.inforuptcy.com
       Damion Robinson dr@agzlaw.com
       Lindsey L Smith lls@lnbyb.com, lls@ecf.inforuptcy.com
       Daniel A Solitro dsolitro@lockelord.com, ataylor2@lockelord.com
       United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
       Gary R Wallace garyrwallace@ymail.com
       Alan J Watson alan.watson@hklaw.com, rosanna.perez@hklaw.com
          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:320279.1 51414/002
        Case 2:17-bk-19548-NB                   Doc 430 Filed 04/10/19 Entered 04/10/19 16:24:37                                      Desc
                                                  Main Document    Page 6 of 6
Service List by U.S. First Class Mail
Mailing Information for Case 2:17-19548

Layfield & Barrett, APC                                           SPECIAL NOTICE
Fka Layfield & Wallace, APC
Fka The Layfield Law Firm, APC                                    Roger G Jones
Attn: Philip Layfield, Officer of Record                          1600 Division St Ste 700
2720 Homestead Rd., Suite 210                                     Nashville, TN 37203
Park City, UT 84098
                                                                  Patricia Salcedo
Layfield & Barrett, APC                                           The Dominguez Firm
Fka Layfield & Wallace, APC                                       3250 Wilshire Blvd #2200
Fka The Layfield Law Firm, APC                                    Los Angeles, CA 90010
Attn: Any Officer Other Than Philip Layfield
2720 Homestead Rd., Ste. 210                                      Timothy M Smith
Park City, UT 84098                                               McKinley Smith APC
                                                                  3445 American River Dr., Ste A
Layfield & Barrett, APC                                           Sacramento, CA 95864
Fka Layfield & Wallace, APC
Fka The Layfield Law Firm, APC                                    Lance S Strumpf
Attn: Philip Layfield, Officer of Record                          Law Office of Lance S. Strumpf
Register No. 71408-050                                            5136 Woodley Ave.
MDC Los Angeles/Metropolitan Detention Ctr                        Encino, CA 91436
P.O. Box 1500
Los Angeles, CA 90053                                             Toll Creek Owners Association Inc
                                                                  c/o Jacob Watterson
Philip J. Layfield                                                130 South Main Ste 200
102 Moore’s Cro # 7                                               Logan UT 84323-0525
Millsboro, Delaware 19966
                                                                  Diane B Sherman
Philip J. Layfield                                                Law Offices of Diane B Sherman
1875 K St. NW                                                     1801 Century Park East Ste 1200
Washington, DC 20006                                              Los Angeles, CA 90067


Philip J. Layfield
c/o Zenith Legal Services, LLC
1875 Connecticut Ave. NW, 10th Floor
Washington, DC 20009

Philip J. Layfield
8 The Green, Suite 6426
Dover, Delaware 19901

Philip J. Layfield
c/o Anthony M. Solis
APLC 23679 Calabasas Road, Suite 412
Calabasas, California 91302-1502

Philip J. Layfield
c/o Law Office of Steven Brody
350 S. Figueroa Street, Suite 975
Los Angeles, California 90071




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:320279.1 51414/002
